DETAILED ACTION
1	This action is responsive to the amendment filed on January 31, 2022
2	The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 10,753,039 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 1-10 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 6,044,509 A) teaches a continuous process for dyeing circular knit materials with water-soluble dyes by transporting the material continuously through the aqueous dye solution (see claim 1) wherein the material moves concurrently with the treatment liquors or the material moves countercurrently with the treatment liquors (see claims 5 and 6). However, the closest prior art of record (US’ 509 A) does not teach or disclose contacting the linear substrate with the liquid infusion solution at an infusion temperature and for an infusion time effective to infuse the one or more active molecules into or onto a surface of the linear substrate at a depth less than the cross sectional dimension of the linear substrate as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of continuous linear substrate infusion formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761